SUPREME COURT OF ARIZONA
                             En Banc

CLIFFORD J. OCHSER, a single man, )    Arizona Supreme Court
                                  )    No. CV-11-0028-PR
                                  )
             Plaintiff/Appellant, )    Court of Appeals
                                  )    Division One
                 v.               )    No. 1 CA-CV 09-0141
                                  )
DEPUTY GERARD FUNK, in his        )    Maricopa County
individual capacity as a deputy   )    Superior Court
with the Maricopa County          )    No. CV2006-006624
Sheriff’s Office, and JANE DOE    )
FUNK, husband and wife; SERGEANT )
ANTHONY R. CRUZ, in his           )
individual capacity as a deputy   )    O P I N I O N
with the Maricopa County          )
Sheriff’s Office, and JANE DOE    )
CRUZ, husband and wife,           )
                                  )
            Defendants/Appellees. )
                                  )
__________________________________)


        Appeal from the Superior Court in Maricopa County
              The Honorable Joseph B. Heilman, Judge
               The Honorable Robert E. Miles, Judge

                            AFFIRMED
________________________________________________________________

          Opinion of the Court of Appeals Division One
            225 Ariz. 484, 240 P.3d 1246 (App. 2010)

                             VACATED
________________________________________________________________


ROBBINS & CURTIN, P.L.L.C.                                   Phoenix
     By   Joel B. Robbins
          Anne E. Findling
Attorneys for Clifford J. Ochser

JONES, SKELTON & HOCHULI, P.L.C.                             Phoenix
     By   Eileen Dennis GilBride


                                   1
Attorney for Gerard Funk, Jane Doe Funk, Anthony R.
          Cruz, and Jane Doe Cruz

THOMAS C. HORNE, ARIZONA ATTORNEY GENERAL                                       Phoenix
     By   Paula S. Bickett, Assistant Attorney General
          Daniel P. Schaack, Assistant Attorney General
Attorneys for Amicus Curiae State of Arizona

LASOTA & PETERS PLC                                      Phoenix
     By   Kristin M. Mackin
          William J. Sims, III
Attorneys for Amici Curiae Arizona Municipal Risk
          Retention Pool, The League of Arizona Cities
          and Towns, and The Arizona Counties Insurance
          Pool
________________________________________________________________

P E L A N D E R, Justice

¶1         Clifford       Ochser    brought          this   civil     rights     action

against two deputy sheriffs for arresting him on a warrant that

had been quashed some thirteen months earlier.                      Although we hold

that Ochser’s arrest was an unreasonable seizure prohibited by

the Fourth Amendment, we conclude that the deputies are entitled

to qualified immunity because then-existing law did not clearly

establish the unconstitutionality of their actions.

                 I.     FACTUAL AND PROCEDURAL BACKGROUND

¶2         We   view     the   facts   in      the     light   most    favorable     to

Ochser,   against       whom     summary       judgment     was     entered      below.

Andrews v. Blake, 205 Ariz. 236, 240 ¶ 12, 69 P.3d 7, 11 (2003).

In   January    2003,    after     Ochser      did    not   appear     at   a    status

conference in his marriage dissolution proceeding, a Maricopa

County Superior Court judge found him in civil contempt for



                                           2
failure to pay child support and issued an arrest warrant.                              In

March,   the     court   quashed      the    warrant       after     determining      that

Ochser never received notice of the January status conference.

The minute entry quashing the warrant indicates it was faxed to

the Maricopa County Sheriff’s Office (“MCSO”).                         Nonetheless, as

a precautionary measure, Ochser obtained certified copies of the

order quashing the warrant, keeping one in his vehicle and one

at his office.

¶3          In May 2004, MCSO conducted Operation Mother’s Day, in

which officers arrested parents with outstanding child-support

arrest warrants.           Deputies Gerard Funk and Anthony Cruz were

assigned    several      warrants      for   execution        in    northern     Arizona,

including the 2003 warrant for Ochser’s arrest.                            MCSO checked

each   warrant     for     validity     before         assigning     it,   but     despite

having been quashed, the warrant showed as active in MCSO’s

records.     Before executing the warrant, the deputies confirmed

its    validity     with      the   MCSO         Operations        Information      Center

(“OIC”), which maintains warrant records.

¶4          On    May    5,    2004,    Funk       and    Cruz      went   to    Ochser’s

workplace    at   Lowell      Observatory         in    Flagstaff.         After    Ochser

arrived in a company vehicle, the deputies arrested him.                            Ochser

protested, stating the 2003 warrant had been quashed.                              He told

the deputies that he had a certified copy of the court’s minute

entry quashing the warrant in the inbox at his office, about


                                             3
twenty yards from the scene of the arrest.             One of the deputies

replied, “I don’t need to go to your office to find anything.

I’ve got everything I need.”

¶5         Ochser continued to assert that the warrant had been

quashed.   After several minutes, Funk went into the observatory.

What occurred thereafter is not entirely clear from the record.

Funk   testified   in   his   deposition   that   he    first   called   the

judge’s chambers and talked to a “temp” who did not know how to

check warrants, and he then called OIC.           After Funk allegedly

informed OIC that Ochser insisted the warrant had been quashed,

Funk testified that OIC confirmed its validity.             Cruz, however,

testified that when Funk came out from the building, Funk said

he had talked to a court clerk who informed him the warrant was

valid.

¶6         MCSO’s Records Specialist Supervisor, Julie Ahlquist,

testified that if a deputy had called OIC and told her the

arrestee insisted that a warrant had been quashed, she would

have checked the minute entries website for the Maricopa County

Superior Court.    According to Ahlquist, taking that step is what

reasonable OIC employees do when there is a question of whether

the warrant has been quashed.        She testified that checking the

superior court website typically takes less than ten minutes,

and she retrieved the order quashing Ochser’s warrant within two




                                    4
minutes at her deposition.1

¶7                           What is undisputed is that the deputies did not go to

Ochser’s office to obtain the minute entry quashing the warrant.

Ochser was handcuffed, shackled, and taken to Phoenix, where he

was jailed overnight.                                           He was released the next day when it was

determined that his warrant had been quashed.

¶8                           A defense expert on police procedures testified that

if Ochser had told the deputies he had a copy of the order

quashing                    the           warrant              on   his    desk,    the   deputies    should    have

retrieved it.                                  Similarly, the MCSO captain who supervised Funk

and Cruz at the time of the arrest testified that if an arrestee

had informed the deputies that he had paperwork showing the

warrant had been quashed, the deputies should have checked the

paperwork to ensure the warrant was valid, provided that doing

so would not jeopardize their safety.

¶9                           Ochser                  filed       this     action    under   42    U.S.C.    §   1983

(2006),                   alleging                     the      deputies       violated   his    Fourth   Amendment

rights.                        The            trial            court    granted    the    deputies’   motion     for

summary judgment, ruling that an arresting officer is entitled


                                                            
1
     The OIC Training Guide, however, merely instructs employees
to check the physical warrant card.       And Alan Quackenbush,
MCSO’s Records Lead for the OIC, averred that when a deputy
calls to confirm the validity of an arrest warrant, the OIC
employee pulls the file containing the physical copies of the
warrant cards. According to Quackenbush, if the “original copy”
is in the file, OIC reports the warrant as valid.



                                                                           5
to qualified immunity when the arrest is made on a facially

valid warrant.       A divided court of appeals affirmed, concluding

that although Ochser had “a broad constitutional right to be

free from unreasonable searches and seizures, . . . [i]t is not

clearly established that an arresting officer acting pursuant to

a   facially      valid   warrant        has       the    obligation      to    investigate

documentary evidence.”         Ochser v. Funk, 225 Ariz. 484, 489 ¶ 17,

240 P.3d 1246, 1251 (App. 2010).                     The dissenting judge rejected

the     qualified    immunity       claim,          believing       it    was     “‘clearly

established’ at the time of [Ochser’s] arrest . . . that an

arresting officer may not disregard documentary evidence offered

by a person named on an arrest warrant that proves the warrant

is invalid.”        Id. at 494 ¶ 45, 240 P.3d at 1256 (Johnsen, J.,

dissenting).        She concluded that because retrieving the minute

entry     would     not     have    required             “extraordinary         effort”   or

“jeopardized       [the   deputies’]           mission       or   public       safety,”   no

reasonable officer could disagree “that the deputies should have

retrieved and inspected the order.”                      Id. at ¶ 43.

¶10         We granted review to consider the scope of qualified

immunity in the context of arrests made pursuant to a facially

valid     but     quashed     warrant,          a        legal    issue    of     statewide

importance.       We have jurisdiction under Article 6, Section 5(3)

of the Arizona Constitution and A.R.S. § 12-120.24 (2003).

                                   II.    DISCUSSION


                                               6
                             A.   Standard of Review

¶11           We review de novo a grant of summary judgment, viewing

the   evidence        and   reasonable   inferences     in    the     light   most

favorable to the party opposing the motion.               Andrews, 205 Ariz.

at 240 ¶ 12, 69 P.3d at 11.              Summary judgment is appropriate

only if no genuine issues of material fact exist and the moving

party is entitled to judgment as a matter of law.                   Ariz. R. Civ.

P. 56(c)(1); Orme Sch. v. Reeves, 166 Ariz. 301, 309, 802 P.2d

1000, 1008 (1990).           “The de novo standard also applies to our

review   of     the    defendant    officers’     entitlement       to   qualified

immunity as a matter of law.”                Glenn v. Washington Cnty., 661

F.3d 460, 465 (9th Cir. 2011).

                             B.   Qualified Immunity

¶12           Qualified immunity from a § 1983 claim is governed by

federal law.      See Weatherford ex rel. Michael L. v. State, 206

Ariz. 529, 532 ¶ 8, 81 P.3d 320, 323 (2003).                        The doctrine

“shields federal and state officials from money damages unless a

plaintiff pleads facts showing (1) that the official violated a

statutory or constitutional right, and (2) that the right was

‘clearly established’ at the time of the challenged conduct.”

Ashcroft   v.    al-Kidd,     131   S.   Ct.   2074,   2080   (2011)     (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)).

¶13           Actions against government officials for money damages

raise competing policy considerations.             If a government official


                                         7
abuses his or her office, an “action for damages may offer the

only     realistic      avenue      for     vindication          of      constitutional

guarantees.”      Anderson v. Creighton, 483 U.S. 635, 638 (1987)

(quoting Harlow, 457 U.S. at 814) (alteration omitted).                              But

freely    permitting     lawsuits     against        government       officials     “can

entail substantial social costs, including the risk that fear of

personal monetary liability and harassing litigation will unduly

inhibit    officials     in   the    discharge       of    their      duties.”      Id.;

accord Harlow, 457 U.S. at 807 (expressing “the need to protect

officials who are required to exercise their discretion and the

related public interest in encouraging the vigorous exercise of

official authority”).

¶14         The        qualified          immunity        doctrine          arose     to

“accommodate[] these conflicting concerns,” Anderson, 483 U.S.

at 638, by “hold[ing] public officials accountable when they

exercise power irresponsibly,” but “shield[ing] officials from

harassment, distraction, and liability when they perform their

duties reasonably.”           Pearson v. Callahan, 555 U.S. 223, 231

(2009); see also Malley v. Briggs, 475 U.S. 335, 341 (1986)

(stating    qualified      immunity        protects       “all     but    the    plainly

incompetent or those who knowingly violate the law”).

¶15         Qualified     immunity        shields     officers        not    only   from

ultimate liability, but also from the burdens of litigation.

See    Mitchell   v.    Forsyth,     472    U.S.     511,   526       (1985)    (stating


                                            8
qualified immunity is “an immunity from suit rather than a mere

defense    to    liability”).        Accordingly,        the    Supreme         Court   has

“repeatedly . . . stressed the importance of resolving immunity

questions       at   the     earliest    possible       stage        in     litigation,”

Pearson, 555 U.S. at 232 (internal quotation marks omitted),

including by summary judgment proceedings, Butz v. Economou, 438

U.S. 478, 507-08 (1978).

¶16         We may address in any order the two steps of qualified

immunity analysis — whether the officer’s conduct violated a

federal statutory or constitutional right and whether the right

was clearly established at the time.                  See al-Kidd, 131 S. Ct. at

2080;   Pearson,     555     U.S.   at   236.     Analyzing          the    first     step,

however,    “is      often    beneficial”        in    that     it        “promotes     the

development of constitutional precedent.”                     Pearson, 555 U.S. at

236; see also Camreta v. Greene, 131 S. Ct. 2020, 2031 (2011) (A

“policy    of    avoidance      sometimes       does    not    fit        the   qualified

immunity situation because it threatens to leave standards of

official conduct permanently in limbo.”).                      To provide guidance

for future cases, we first address whether the deputies violated

Ochser’s Fourth Amendment rights.

                       C.    Fourth Amendment Violation

¶17         The Fourth Amendment not only requires probable cause

for an arrest warrant, but also protects against “unreasonable

searches and seizures.”             U.S. Const. amend. IV.                 All arrests,


                                          9
either with or without a warrant, “must be reasonable under the

circumstances.”          al-Kidd, 131 S. Ct. at 2080; see Sodal v. Cook

Cnty., Ill., 506 U.S. 56, 71 (1992) (“[R]easonableness is still

the    ultimate     standard       under    the       Fourth     Amendment”     (internal

quotation marks omitted)).

¶18          It is undisputed that the warrant on which Ochser’s

arrest was made had been quashed.                     A quashed warrant provides no

valid constitutional basis for an arrest.                         See State v. Evans,

177 Ariz. 201, 203, 866 P.2d 869, 871 (1994) (stating that an

arrest made pursuant to a quashed warrant is “warrantless” and

“plainly illegal,” despite the arresting officer relying on an

erroneous computer entry), rev’d on other grounds, 514 U.S. 1

(1995); cf. Herring v. United States, 555 U.S. 135, 139 (2009)

(accepting       parties’    assumption          of    Fourth     Amendment     violation

when   arrest      was    based    on     recalled       warrant,     but    noting     that

arrest     “on     reasonable       but     mistaken          assumptions”      does     not

necessarily result in “a constitutional violation”).

¶19          In    this     civil       action        under    § 1983,      however,     the

threshold    question       is     whether    the       deputies      themselves       acted

unreasonably        in      arresting        Ochser           under   the      particular

circumstances.           Saucier     v.     Katz,      533     U.S.   194,    201   (2001)

(explaining       that     first     step     of       qualified-immunity        analysis

inquires         whether      “the        officer’s            conduct       violated      a

constitutional right” (emphasis added)).                         Although the facial


                                            10
validity of an arrest warrant will almost always demonstrate the

reasonableness of an officer’s actions in executing the warrant,

facial   validity         alone        is   not       automatically          dispositive.

Otherwise,     an    arrest     pursuant         to   such    a   warrant      would   be

“reasonable”       even   when     the      arresting     officer      has     reliable,

official information that the warrant in fact is invalid.                              We

therefore reject the notion that an officer need never inquire

further about the warrant’s validity.

¶20          We     recognize      that      arrestees        often    protest      their

innocence and claim the arrest warrant is either invalid or was

issued for the wrong person.                As the Supreme Court has stated,

an officer “executing an arrest warrant is [not] required by the

Constitution        to    investigate        independently           every     claim   of

innocence.”         Baker v. McCollan, 443 U.S. 137, 145-46 (1979).

But   neither       may   an    officer      unreasonably         disregard      readily

accessible information indicating that the warrant is invalid.

¶21          On the facts of this case, viewed in the light most

favorable     to     Ochser,      we    conclude       that    the    deputies     acted

unreasonably under the Fourth Amendment by failing to retrieve

the certified copy of the minute entry from Ochser’s nearby

office   and       conduct     appropriate        inquiry      into    the     warrant’s

validity before arresting him.                   First, the conditions did not

require an urgent arrest.              The arrest warrant was issued sixteen

months earlier and was based on an alleged failure to pay child


                                            11
support, not a violent crime or circumstance posing an imminent

public danger.

¶22        Second,     retrieving   the    minute   entry       would    not    have

jeopardized     the   deputies’   safety.       Unlike     a   situation       where

documentary evidence is allegedly inside a suspect’s home or

some potentially dangerous locale, the court order quashing the

warrant was in the observatory, a workplace open to the public.

And, perhaps most importantly, Deputy Funk in fact entered the

building, making it all the more reasonable for him to retrieve

the minute entry from Ochser’s office.

¶23        Third, retrieval of the minute entry would not have

involved significant dislocation or difficulty.                 Ochser’s office

was only twenty yards away from the place of arrest.                           When

Deputy Funk entered the observatory, he was likely closer to

Ochser’s office than when he first confronted him.                      Given that

the deputies had already spent two hours driving to Flagstaff,

the brief time required to retrieve and examine the minute entry

would not have been an unreasonable imposition.

¶24        Fourth,      the    defense     expert   testified         that      when

officers are told an order quashing a warrant is easily at hand,

good   police    practice     requires    the   officers       to   retrieve     the

order.   Given the procedural posture of this case, we accept as

true Ochser’s testimony that he told the deputies about the

certified copy of the minute entry.              Even though the deputies


                                     12
claim he never mentioned the minute entry, Funk acknowledged

that had Ochser brought it to his attention he would have gone

to Ochser’s office and investigated it.                           And had the deputies

retrieved the minute entry, they likely would have determined

that the arrest warrant was invalid.                      See supra ¶ 6.

¶25          We   hold,       and    clearly        establish      prospectively,      that

when, as here, law enforcement officers arrest someone pursuant

to    a   warrant       and    are       confronted         with    readily      available

information       that    objectively           casts       genuine      doubt    on    the

warrant’s     validity,         the       officers         must     undertake      further

reasonable    inquiry.          Officers        do    not    violate     that    standard,

however, if further inquiry on the warrant’s validity would be

difficult, time-consuming, or would jeopardize officer safety.

Moreover, the inquiry need only seek a determination of whether

the warrant remains valid.                  It does not require officers to

undertake    the    judicial         function        of     determining    whether     the

warrant should be invalidated.

                          D.    Clearly Established Law

¶26          We   now    turn       to   the    second      step    of   the    qualified-

immunity analysis — whether the right was clearly established at

the time of Ochser’s arrest.                    An officer’s “conduct violates

clearly established law when, at the time of the challenged

conduct, the contours of a right are sufficiently clear that

every reasonable official would have understood that what he is


                                               13
doing   violates      that    right.”            al-Kidd,    131     S.    Ct.     at   2083

(internal    quotation       marks    and     alterations         omitted);       see   also

Saucier, 533 U.S. at 202 (stating “[t]he relevant, dispositive

inquiry    . . .     is   whether     it    would    be     clear    to     a    reasonable

officer    that    his    conduct      was    unlawful       in     the    situation      he

confronted”).

¶27          The requirement that the right be clearly established

“gives government officials breathing room to make reasonable

but mistaken judgments about open legal questions,” al-Kidd, 131

S. Ct. at 2085, and “ensure[s] that before they are subjected to

suit,     officers    are    on      notice       their     conduct       is     unlawful,”

Saucier, 533 U.S. at 206.              Thus, “the right allegedly violated

must be defined at [an] appropriate level of specificity before

a court can determine if it was clearly established.”                             Wilson v.

Layne, 526 U.S. 603, 615 (1999).                  In al-Kidd, the Supreme Court

rejected the court of appeals’ finding of “clearly established

law lurking in the broad history and purposes of the Fourth

Amendment”    because       “[t]he     general      proposition           . . .    that   an

unreasonable search or seizure violates the Fourth Amendment is

of little help in determining whether the violative nature of

particular conduct is clearly established.”                       131 S. Ct. at 2084

(internal quotation marks omitted); see id. (“We have repeatedly

told courts . . . not to define clearly established law at a

high level of generality.”             (citations omitted)).                    Only “in an


                                            14
obvious case” may standards “cast at a high level of generality”

constitute clearly established law.              Brosseau v. Haugen, 543

U.S. 194, 199 (2004).

¶28         To determine whether a right was clearly established

at the time of an officer’s conduct, we “look to cases from the

Supreme Court and this court, as well as to cases from other

courts exhibiting a consensus view.”         Bame v. Dillard, 637 F.3d

380, 384 (D.C. Cir. 2011); see also Weatherford, 206 Ariz. at

532-33 ¶¶ 8-9, 81 P.3d at 323-24 (in evaluating immunity claims

in § 1983 actions, we look first to Supreme Court decisions and

then may choose to follow Ninth Circuit authority that “has

announced   a   clear   rule”   of   law   and    that   “appears   just”).

Although “[a] case directly on point” is not required, al-Kidd,

131 S. Ct. at 2083, and the facts of other cases need not be

“materially similar” to the case at hand, Hope v. Pelzer, 536

U.S. 730, 741 (2002), “existing precedent must have placed the

statutory or constitutional question beyond debate,”                al-Kidd,

131 S. Ct. at 2083.      Stated differently, “in the light of pre-

existing law[,] the unlawfulness must be apparent.”             Hope, 536

U.S. at 739.

¶29         Ochser relies heavily on Berg v. County of Allegheny,

219 F.3d 261, 267-68 (3d Cir. 2000), which considered qualified

immunity for an officer who executed an arrest pursuant to a

warrant mistakenly issued for the wrong person.           A records clerk


                                     15
accidently transposed two digits from a criminal complaint for a

person named Banks, resulting in a warrant being generated for

Berg, who had completed his parole three years earlier.                           Id. at

266.     When a constable came to arrest him, Berg produced his

release      documents,       but   the    constable     refused     to   examine     the

paperwork.       Id. at 267.           The court found no probable cause for

Berg’s       arrest     and     proceeded        to   analyze      whether   qualified

immunity applied, stating “an apparently valid warrant does not

render an officer immune from suit if his reliance on it is

unreasonable in light of the relevant circumstances.”                             Id. at

273.     The court explained that “[s]uch circumstances include,

but    are    not     limited    to,    other     information      that   the     officer

possesses or to which he has reasonable access, and whether

failing to make an immediate arrest creates a public threat or

danger of flight.”            Id.   The Third Circuit remanded the case to

the district court for additional fact-finding to determine, as

a matter of law, whether the constable’s reliance on the warrant

was unreasonable in light of the circumstances, including the

fact    that    the     constable      was   possibly     predisposed        to    arrest

because he earned a fee for each arrest.                  Id. at 273-74.

¶30            Ochser also relies on Peña-Borrero v. Estremeda, 365

F.3d 7, 10 (1st Cir. 2004), in which a man not only informed his

arresting officers that the warrant they held had already been

executed,      but     also     produced     a    copy   of   an    identical      arrest


                                             16
warrant bearing a stamp that showed prior execution.                              Calling

the    stamped          warrant     “unequivocal       documentary     evidence,”       the

First Circuit concluded a jury could find that the officers

acted unreasonably in making the arrest.                        Id. at 11, 13.           The

court explained that a failure to seek additional verification

in    the    face       of    the   stamped     warrant      “reflected     a   much    more

deliberate disregard for whether the warrant remained valid.”

Id.     at        13.         Emphasizing       the     importance     of       reasonable

verification, the court noted that “[i]f any doubts remained

after appellant displayed the stamped warrant, a quick phone

call to the precinct presumably would have resolved them.”                             Id.

¶31               Berg and Peña-Borrero are analogous to this case and

support      our        conclusion     that    the    deputies’    conduct       here   was

unreasonable.            Like Berg, this case involves readily accessible

documentation that called the warrant’s validity into question.

And in those cases, as here, the officers did not face safety

concerns or have an urgent need to immediately arrest.

¶32               But the court in            Berg    did not actually decide the

issue        of     reasonableness,            and     the     constable’s       possible

predisposition               to     arrest     complicated       the      reasonableness

analysis.          And because the officers in Peña-Borrero retrieved

the proffered documents from the arrestee’s trunk, the First

Circuit had no need to address whether the officers would have

been unreasonable had they not done so.                        Peña-Borrero, 365 F.3d


                                               17
at 10.     Rather, Peña-Borrero turned on the officers’ failure to

undertake      reasonable     verification      after       an    inspection    of    the

documents revealed the substantial likelihood that the warrant

was already executed.

¶33         Nonetheless,         the   Fourth   Amendment         requires     that     an

arrest “be reasonable under the circumstances.”                      al-Kidd, 131 S.

Ct.   at   2080      (emphasis    added).       Courts       have    explained        that

relevant    circumstances         include     whether       the    officer     knew    or

should have known that the warrant had been quashed.                       See Torres

Ramirez v. Bermudez Garcia, 898 F.2d 224, 226, 228 (1st Cir.

1990) (rejecting summary judgment in a vacated-warrant case when

entry in officer’s log book and notations on the warrant itself

could allow a jury to conclude the officer knew or should have

known the warrant had been quashed); see also Martin v. Russell,

563 F.3d 683, 685 (8th Cir. 2009) (stating, without deciding,

that “[i]f [an arrest warrant] was vacated and the officers knew

or should have known that it was, then the arrests would have

been unconstitutional under the Fourth Amendment because they

would have been unwarranted and unreasonable”).                           Courts have

also considered whether an officer knew that the law enforcement

agency’s    warrant      database      was    unreliable.           See   McMurry       v.

Sheahan, 927 F. Supp. 1082, 1090-91 (N.D. Ill. 1996) (concluding

an    arrest      was   unreasonable         when     the    arrestee        repeatedly

protested      the   arrest   warrant     was       previously      quashed    and    the


                                         18
arresting        officer      should     have       known    his     computer    check    was

unreliable because the warrant database was known to be an utter

failure).

¶34              The law as a whole at the time of Ochser’s arrest in

May      2004,         however,         did     not         clearly      establish         the

unconstitutionality of the deputies’ actions.                            No opinions of

the United States Supreme Court are closely on point.                               In Baker,

a man assumed his brother’s identity on bail release.                               443 U.S.

at 140-41.         When the man failed to return, a warrant was issued

in    the   brother’s         name    for     the    man’s    arrest.         Id.    at   141.

Officers arrested the brother, despite his claims of mistaken

identification, and the brother was detained for several days.

Id.    The Supreme Court rejected the brother’s § 1983 due process

claim.           Id.     at   144-45.         The    Court        explained   that     “[t]he

Constitution does not guarantee that only the guilty will be

arrested” and that it did “not think a sheriff executing an

arrest warrant is required by the Constitution to investigate

independently every claim of innocence.”                          Id. at 145-46.

¶35              Baker    did   not     involve      a    quashed     warrant.        Several

federal courts, however, have extended Baker’s reasoning to the

quashed-warrant context.                In rejecting a woman’s claim that her

arrest violated due process when she protested to the arresting

officers that her warrant had been quashed, the Fourth Circuit

relied      on    the     facial      validity       of     the    warrant    and     Baker’s


                                               19
guidance   that   an     officer    need    not    “investigate        independently

every claim of innocence.”            Mitchell v. Aluisi, 872 F.2d 577,

578-79 (4th Cir. 1989).            The Tenth Circuit similarly concluded

that an arresting officer need not check the arrest warrant when

requested to do so, because “[u]nless a warrant is facially

invalid an officer has no constitutional duty to independently

determine its validity.”            Hill v. Bogans, 735 F.2d 391, 393

(10th   Cir.    1984).      Relying        on    Mitchell,    a       district   court

considering an arrest pursuant to a canceled warrant found it

“well established that when an arrest and subsequent detention

are undertaken pursuant to a facially valid warrant, there is no

violation of the Fourth Amendment.”                   Peacock v. Mayor & City

Council of Baltimore, 199 F. Supp. 2d 306, 309 (D. Md. 2002).

¶36        Other courts, in contrast, have distinguished Baker in

the   quashed-warrant      context.         In    a   case    involving      a   woman

arrested pursuant to a warrant in the face of her protests that

the warrant had been recalled, the Seventh Circuit stated that

“[i]t   seems     clear”    the     woman        “sustained       a    violation    of

constitutional rights by being arrested and detained pursuant to

an invalid warrant.”        Murray v. City of Chicago, 634 F.2d 365,

366 (7th Cir. 1980); see also Wilson v. City of Boston, 421 F.3d

45, 57 (1st Cir. 2005) (finding it “well established in other

federal courts . . . that an arrest made on the basis of a

facially valid warrant which turns out to have been cleared


                                       20
before the arrest violates the Fourth Amendment”).

¶37          These two lines of cases, however, involved arrestees

who   baldly    asserted,          without    supporting       documentation,           that

their arrest warrants were invalid.                       They are therefore not

particularly      helpful          in    determining       whether      an       arresting

officer’s     actions       are    reasonable      in   the    face    of    a    serious,

provable challenge to a warrant’s validity.

¶38          More pertinent to our analysis, however, is Lauer v.

Dahlberg, 717 F. Supp. 612 (N.D. Ill. 1989), aff’d, 907 F.2d 152

(7th Cir. 1990).        There, an arrest warrant had been quashed the

day before the arrest was made, but that information had not yet

been disseminated.           Id. at 613.          The arrestee proffered to the

arresting     officer       an    uncertified      copy   of   the     warrant         recall

order.      Id. at 614.          The court rejected the notion that officers

need “to investigate further than confirming the active status

of    the    warrant    over       the   police     radio.”           Id.        “To     hold

otherwise,”     the    court       stated,    “would      be   to   place    impossible

burdens upon police officers.                 Judgments as to authenticity of

recall orders, which like all other documents are subject to

error, alteration, and forgery, are ordinarily best made in the

station house or the courthouse, rather than by a police officer

in the field.”        Id.

¶39          Unlike Lauer, this case involves a certified copy of

the court order quashing the warrant.                   Although certified copies


                                             21
provide significant intrinsic assurances of authenticity, the

concerns   of     alteration           and        forgery    expressed        in   Lauer

nonetheless     extend     to    certified           copies,      particularly     when

proffered by an arrestee.               Lauer and Peña-Borrero could thus

reasonably be read as merely requiring officers to make “a quick

phone call to the precinct” to verify.                      Peña-Borrero, 365 F.3d

at 13.

¶40        Given the conflicting case law at the time of Ochser’s

arrest in May 2004, we cannot conclude that “every reasonable

official would have understood” that the deputies’ conduct here

was unreasonable and violated Ochser’s Fourth Amendment rights.

al-Kidd, 131 S. Ct. at 2083 (internal quotation marks omitted);

see also Saucier, 533 U.S. at 202.                    The existing precedent did

not   place     the      question        of        reasonableness       under      these

circumstances    “beyond    debate.”          al-Kidd,      131    S.   Ct.   at   2083.

Accordingly, the deputies are entitled to qualified immunity as

a matter of law.

                                III.    DISPOSITION

¶41        The trial court’s grant of summary judgment in favor

of Deputies Funk and Cruz is affirmed, and the court of appeals’

opinion is vacated.




                                _____________________________________
                                A. John Pelander, Justice


                                             22
CONCURRING:


_____________________________________
Rebecca White Berch, Chief Justice


_____________________________________
Andrew D. Hurwitz, Vice Chief Justice


_____________________________________
W. Scott Bales, Justice


_____________________________________
Robert M. Brutinel, Justice




                               23